UNITED STATES DISTRICT COURT i ole
SOUTHERN DISTRICT OF NEW YORK |

“

 

; NOV 27.20
Securities and Exchange Commission, an a

Plaintiff,

19-cv-08086 (AJN)
—V—

ORDER
Live Well Financial, Inc., ef al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

In light of the stay granted in the Court’s November 26, 2019 Order, Dkt. No. 28, the

initial pretrial conference scheduled for January 17, 2020 is hereby adjourned sine die.

SO ORDERED.

\ &
Dated: November A, 2019 \.)
New York, New York {~

\/ ALISON J. NATHAN
United States District Judge

 

 
